Citation Nr: 0932007	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable initial rating for chronic 
lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and February 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  


FINDING OF FACT

The Veteran's chronic lymphocytic leukemia was manifested by 
no active disease and hemoglobin of no less than 15.7; it 
does not require continuous medication for control of the 
disability, since the grant of service connection.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected chronic lymphocytic leukemia have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.117, 
Diagnostic Codes 7700, 7703, 7716 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
did not manifest symptoms to warrant a compensable at any 
time since the grant of service connection, staged ratings 
are inappropriate here.

History and Analysis

A January 2006 rating decision granted the Veteran service 
connection and assigned an initial noncompensable rating, 
effective from October 7, 2004. 

Private treatment records from 1998 to 2005 show the Veteran 
was diagnosed and treated for chronic lymphocytic leukemia.  
In addition, the Veteran had a thyroidectomy for a papillary 
carcinoma of the thyroid.  These records showed the Veteran 
had hemoglobin of 16.4 in October 2004, 15.7 in April 2005 
and 16.6 in October 2005.  

An October 2004 private treatment report indicates that the 
Veteran's examination was essentially unchanged.  He had some 
bilateral inguinal and axillary adenopathy which was 
unchanged.  He also had some erythema of the skin.  Lungs 
were clear, there was no hepatosplenomegaly and no evidence 
of congestive failure.  Vital signs were stable.  An April 
2005 private treatment report indicates that the Veteran's 
chronic lymphocytic leukemia was clinically stable.  He had 
stable bilateral axillary adenopathy and some supravicular 
adenopathy on the left side.  There was no peripheral 
lymphadenopathy and no evidence of congestive failure.  There 
was no hepatosplenomegaly and no lower extremity edema.  An 
October 2005 private treatment report indicates that the 
Veteran felt well.  Review of his systems was negative.  He 
denied any fevers or night sweats.  There was no 
hepatosplenomegaly.  His lungs were clear and there was no 
lower extremity edema.  

An October 2005 VA examiner noted the Veteran was diagnosed 
with chronic lymphocytic leukemia in 1998, but there were no 
significant current physical examination findings.  
Hemoglobin levels were 16.6.  The Veteran was not found to be 
in acute distress.  There was no swelling of the hands or 
feet and no presence of pallor of the nailbeds, mucosal 
surface or of the skin.  The Veteran had not had a vascular 
infarction and there was no evidence of congestive heart 
failure.  The Veteran denied fatigability and weakness.  
There was no history of transfusion, phlebotomy, bone morrow 
transplant or myelosuppresant therapy.  The Veteran reported 
headaches for 30 years, which come approximately 3 times a 
month.  Physical stress makes it worse.  

Diagnostic Code 7703 provides that leukemia with active 
disease or during a treatment phase is rated 100 percent 
disabling.  Otherwise, leukemia is rated as anemia 
(Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 
7716), whichever would result in the greater benefit.  A Note 
to Diagnostic Code 7703 provides that the 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures. Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R § 3.105(e).  
If there has been no recurrence, the VA adjudicator is to 
rate on residuals.  38 C.F.R. § 4.117.

Diagnostic Code 7700 provides ratings for hypochromic- 
microcytic and megaloblastic anemia, such as iron deficiency 
and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or 
less, asymptomatic, is rated noncompensably (0 percent) 
disabling.  Anemia with hemoglobin 10gm/100ml or less with 
findings such as weakness, easy fatigability or headaches, is 
rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath, is rated 
30 percent disabling. Anemia with hemoglobin 7gm/100ml or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months), is rated 70 
percent disabling.  Anemia with hemoglobin 5gm/100ml or less, 
with findings such as high output congestive heart failure or 
dyspnea at rest, is rated 100 percent disabling.  A Note to 
Diagnostic Code 7700 provides that complications of 
pernicious anemia, such as dementia or peripheral neuropathy, 
are to be rated separately.  38 C.F.R. § 4.117.

Diagnostic Code 7716 provides ratings for aplastic anemia.  
Aplastic anemia requiring continuous medication for control 
is rated 10 percent disabling.  Aplastic anemia requiring 
transfusion of platelets or red cells at least once per year 
but less than once every three months, or; infections 
recurring at least once per year but less than once every 
three months, is rated 30 percent disabling.  Aplastic anemia 
requiring transfusion of platelets or red cells at least once 
every three months, or; infections recurring at least once 
every three months, is rated 60 percent disabling.  Aplastic 
anemia requiring bone marrow transplant, or; requiring 
transfusion of platelets or red cells at least once every six 
weeks, or; infections recurring at least once every six 
weeks, is rated 100 percent disabling.  38 C.F.R. § 4.117.

Based on the foregoing, the Board finds that an initial 
compensable rating is not warranted for the Veteran's chronic 
lymphocytic leukemia.  As the Veteran does not have any 
active disease and is not in a treatment phase, Diagnostic 
Code 7703 is not applicable.  The Veteran does not require 
continuous medication for control of his disease, so he does 
not meet the criteria for a 10 percent rating under 
Diagnostic Code 7716.  In addition, the Veteran's hemoglobin 
is not 10gm/100ml or less, as required for a 10 percent 
rating under Diagnostic Code 7700.  The Veteran's most recent 
results in October 2004, April 2005, October 2005 and October 
2005 show he had hemoglobin of 16.4, 15.7, 16.6 and 16.6, 
which are all above 10gm. 

In regards to an extraschedular referral under 38 C.F.R §  
3.321(b)(1), the record reflects that the Veteran has not 
required frequent hospitalizations for his chronic 
lymphocytic leukemia disability during the appeal period.  
Further, there is no indication that it currently interferes 
markedly with employment.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  In this case, the Rating Schedule is 
not inadequate.  The Rating Schedule does provide for higher 
ratings for the service connected disability.  Moreover, as 
discussed above, the schedular criteria for a higher rating 
have not been shown.  For these reasons, a referral for an 
extraschedular rating is not warranted.

Consequently, since the date of service connection the Board 
finds that the disability picture for the Veteran's service-
connected chronic lymphocytic leukemia does not meet the 
criteria for a compensable rating.  See Fenderson, supra.  In 
light of the above, a compensable initial rating is not 
warranted.  38 C.F.R. § 4.7.  

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).


Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in an October 2005 letter sent 
before the issuance of the rating decision granting service 
connection, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the disabilities.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A June 2006 statement of the case (SOC) 
and June 2006 supplemental SOC explained what specific 
regulatory provisions govern his disability and why the 
initial rating claim remained denied.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains private treatment records.  The Veteran 
was given a VA examination in connection with the claim.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial compensable rating for chronic lymphocytic 
leukemia is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


